Case: 2:20-cv-03301-SDM-EPD Doc #: 37 Filed: 08/04/21 Page: 1 of 3 PAGEID #: 360




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


Aaron L. Jones, et al.,
                                       :       CASE NO.: 20CV-3301
                                               JUDGE MORRISON
                    Plaintiffs,        :       MAGISTRATE JUDGE PRESTON
                                               DEAVERS

      v.                               :

Mike DeWine, et al.,                   :

                    Defendants.        :

                              OPINION AND ORDER

      This 42 U.S.C. § 1983 matter is before the Court for review of Magistrate

Judge Preston Deaver’s March 19, 2021 Order and Report and Recommendation

(“R&R”). (ECF No. 30.) The R&R recommends dismissal of all claims and leave to

amend be granted for pro se Plaintiff Aaron Jones’ individual claims only. Id. The

R&R also denies as moot Plaintiffs’ Motion for Default Judgment (ECF No. 3) and

Plaintiffs’ Motion for the Appointment of Counsel (ECF No. 12), the latter without

prejudice.


      Mr. Jones filed an “Amended Complaint Pursuant to the Rendering

Conducted March 19, 2021 in This Honorable Court and Objection” on April 6, 2021.

(ECF No. 31.) Liberal construction of that document establishes that Mr. Jones

intends it to amend the Complaint as to his claims only in compliance with the

R&R. Employing the wide latitude Mr. Jones’ pro se status requires, the document


                                           1
Case: 2:20-cv-03301-SDM-EPD Doc #: 37 Filed: 08/04/21 Page: 2 of 3 PAGEID #: 361




does not specify any discernable objections to the R&R. Consequently, the Report

and Recommendation (Doc. 30) is ADOPTED and AFFIRMED. Plaintiffs’ Motion

for Default Judgment is DENIED as MOOT. Plaintiffs’ Motion for the Appointment

of Counsel is DENIED without prejudice. Mr. Jones’ Amended Complaint shall be

deemed filed as of the date of this Opinion and Order. 1 The Court will conduct an

initial screening of the Amended Complaint under 28 U.S.C. § 1915A as soon as

practicable to determine whether any claims are subject to dismissal as frivolous,

malicious, failing to state a claim, or because the Amended Complaint seeks

monetary relief from a Defendant who is immune from such relief. The Court will

then enter an appropriate order and direct service of summons and complaint on

Defendants. Additionally, Mr. Jones’ Amended Complaint requires that the

following pending motions be DENIED as MOOT: Petitioner’s Emergency Motion

to Enforce the Preliminary Injunction Pursuant to 2020 U.S. Dist. LEXIS 87607

INFRA (ECF No. 26); Motion for Declaratory, Injunctive, and Compensary [sic]

Judgment Pursuant to Civ. R 12; Civ. R 55; Civ. R of Civ. Proc. 23 (a)(b)(2) & (3),

(ECF No. 27); Motion to Compel Judgment and Execution of Compassionate Release

for Compassionate Relief, (ECF No. 28); and Motion for Writ of Execution Pursuant

to the 14th Amendment to the United States Constitution and the Executive Order

2020-01D from Governor Mike DeWine (ECF No. 29).




      1 Mr. Jones attaches his medical records that contain his sensitive personal
information to his Amended Complaint. (ECF No. 31-1, PageID 234-38.) The Clerk
shall SEAL the identified pages.
                                          2
Case: 2:20-cv-03301-SDM-EPD Doc #: 37 Filed: 08/04/21 Page: 3 of 3 PAGEID #: 362




     IT IS SO ORDERED.


                              /s/Sarah D. Morrison
                              SARAH D. MORRISON
                              UNITED STATES DISTRICT JUDGE




                                       3
